Citation Nr: 0411524
Decision Date: 05/03/04	Archive Date: 07/21/04

Citation Nr: 0411524	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  00-10 152	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for residuals of an injury to the left 
hand involving the ring finger has been received, and, if so, 
whether the claim may be granted. 


(The issue of entitlement to service connection for residuals 
of injury to the index finger of the left hand will be 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  

A rating decision of December 1970 previously denied a claim 
for service connection for injury to the left hand with 
fracture of the ring finger.  The veteran was notified of 
that determination, and of his procedural and appellate 
rights, by VA letter dated December 14, 1970.  He did not 
initiate an appeal of that denial.  

The current appeal arises from a March 2000 rating action in 
which the RO denied the veteran's petition to reopen his 
claim for service connection for the residuals of an injury 
to the left hand involving the left ring finger, as well as 
denied the veteran's claim for service connection for 
residuals of an injury to the left hand index finger.  The 
veteran perfected an appeal to the Board.  

In February 2003, the Board, finding that new and material 
evidence had been received, reopened the claim for service 
connection for residuals of an injury to the left hand 
involving the ring finger, but denied the claim on the 
merits.  Also in February 2003, the Board undertook 
additional development of the issue of entitlement to service 
connection for a disability of the left index finger pursuant 
to authority granted, at that time, by 38 C.F.R. § 
19.9(a)(2). 

In March 2003, the veteran sought reconsideration of the 
Board's February 2003 decision. 

In June 2003, the Board remanded the claim for service 
connection for a disability of the left index finger to the 
RO for additional development.  This issue is the subject of 
a separate decision of the Board.  

In September 2003, the Board granted reconsideration of the 
issue of whether new and material evidence to reopen the 
claim for service connection for residuals of an injury to 
the left hand involving the ring finger had been received, 
and whether this claim should be allowed, under 38 U.S.C.A. 
§ 7103(b) (West 2002).  This is the sole issue before the 
reconsideration panel of the Board at this time. 

The veteran filed an appeal of the Board's February 2003 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  However, in light of the Board's 
determination to reconsider this decision, in December 2003, 
the Court dismissed the appeal.  

The Board's decision reopening the claim for service 
connection for residuals of an injury to the left hand 
involving the left ring finger, and granting service 
connection for a residual scar, is set forth below.  The 
claim for service connection for residuals of the left hand 
injury involving the ring finger, other than a scar, is 
addressed in the remand following the decision; that matter 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  By a rating action in December 1970, the RO denied the 
veteran's claim for service connection for injury to the left 
hand with fracture of the ring finger; the veteran did not 
initiate an appeal of that determination.  

2.  Evidence associated with the claims file since December 
1970 is not duplicative or cumulative of evidence previously 
before the RO, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of an injury to the left 
hand involving the left ring finger.

3.  The veteran has a left ring finger scar that is as likely 
as not medically related to service.  

CONCLUSION OF LAW

1.  The December 1970 denial of the claim of entitlement to 
service connection for injury to the left hand with fracture 
of the ring finger is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003). 

2.  Evidence received since the final December 1970 rating 
decision is new and material; hence, the requirements to 
reopen the claim for service connection for residuals of an 
injury to the left hand involving the ring finger are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (in effect 
prior to August 29, 2001).  

3.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for a left ring finger scar 
are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as a duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, and in view of 
the Board's favorable disposition of the petition to reopen 
and the grant of service connection for a left ring finger 
scar, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal, to 
the extent decided herein, has been accomplished.  

II.  Analysis

The service medical records reflect that the veteran was seen 
at a clinic in May 1966 for complaints of left arm pain with 
weather changes; it was noted that he had a tumor on the left 
ring finger at the old fracture site.  The veteran was next 
seen in June 1966 with complaints of pain in the left 
shoulder and upper back secondary to retained bullet from 
gunshot wound 2 1/2 years earlier.  He also complained of 
swelling of the middle phalanx, left ring finger secondary to 
an old fracture 15 years ago.  On examination, there was 
swelling of the middle phalanx, left ring finger, which had 
been present for 15 years.  There was no limitation of motion 
at the distal interphalangeal (DIP) or peripheral 
interphalangeal (PIP) joint, and no sensory deficit was 
noted.   X-ray study of the left ring finger revealed diffuse 
swelling of soft tissues, increased density in mid-shaft, 
probably in the old fracture site.  No pertinent diagnosis 
was noted.  

A separation examination conducted in April 1967 was negative 
for any disability of the left hand, including residuals of a 
left hand injury.  

On VA examination in October 1970, the veteran indicated that 
he had had an operation for a tumor of the left ring finger 
in service.  Examination of the left hand revealed a scar on 
the medial surface of the 'right' ring finger, which was well 
healed (the reference to the 'right' ring finger appears to 
be a mistake by the examiner).  There was about a 5-degree 
lack of full extension of terminal joint; that finger made a 
normal fist.  The examiner noted that the loss of function 
was so slight as to be negligible.  X-ray study of the left 
hand was reported to be negative.  The pertinent diagnosis 
was scar, operation, left ring finger.  

A rating action of December 1970 denied service connection 
for injury to the left hand with fracture of the ring finger.  

The veteran was afforded a VA compensation examination in 
January 2000, at which time he stated that he had surgery for 
a tumor on the left ring finger; however, he had "no real 
problem now."  On examination, strength in the upper 
extremities was normal and equal.  The veteran was able to 
touch this thumb to all fingers and all fingers to the palm 
of the hand, bilaterally.  There was a scar on the left ring 
finger.  No pertinent diagnosis was reported pertaining to 
the left hand.  

Received in May 2000 was a private hospital report, which 
showed that the veteran was admitted to a hospital in March 
1964 after a bullet struck him over the left arm.  He did not 
complain of any pain except for slight discomfort upon deep 
breathing in the scapular area.  On examination, there was no 
limitation of motion of the fingers, wrists, elbows, or 
shoulders of the left side.  There was a small wound on the 
anterolateral aspect of the left arm.  The discharge 
diagnosis was gunshot wound of the left arm and chest wall.  

In a February 2003 medical record submitted by the veteran in 
March 2003, a medical provider states that the veteran has 
degenerative arthritis in this ring finger of the left hand. 

On VA examination in May 2003, degenerative changes at the 
distal interphalangeal joint of the index and ring fingers 
without fractures or dislocations were found. 

Following the decision to grant reconsideration of this 
claim, the veteran, in a September 2003 communication, 
indicated that he had no further argument to submit. 

As noted above, in a December 1970 decision, the RO denied 
service connection for the disorder at issue.  Evidence then 
before the Board consisted, primarily, of the veteran's 
service medical records and the report of the October 1970 VA 
examination.  Because the veteran did not initiate an appeal 
as to the December 1970 denial, that decision is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

The present claim was initiated in November 1999.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156(a) (2002), effective August 29, 
2001.  Given the November 1999 date of claim culminating in 
the instant appeal, the Board will apply the version of 38 
C.F.R. § 3.156(a) in effect prior to August 29, 2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was 
then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the December 
1970 RO decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

The evidence added to the record since the December 1970 
denial includes VA medical records dated in January 2000, 
February 2003, and May 2003, all of which reflect diagnoses 
of left ring finger disability.  This evidence was not 
previously of record, and is not cumulative or duplicative of 
evidence before the RO in December 1970.  Hence, the evidence 
is "new" within the meaning of 38 C.F.R. § 3.156.  
Moreover, as this evidence establishes current left ring 
finger disability, not shown in December 1970, the Board 
finds that the evidence is "material"-that is, it is so 
significant that it must considered to fairly decides the 
merits of the claim for service connection.  While the Board 
notes that the evidence includes more than one diagnosis-a 
left ring finger scar, and degenerative changes affecting the 
left ring finger-and that the evidence does not clearly 
attribute all such disability to any in-service event, the 
Board notes that, to support a reopening, the evidence the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  The Board finds that 
the above-described evidence meets that standard, in the 
instant case.

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for residuals 
of injury to the left hand have been met, and de novo 
consideration of the claim for service connection is 
warranted.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

A service medical record dated in June 1966 notes an 
epidermal inclusion cyst on the left ring finger that "could 
be" removed.  While the service medical records include no 
direct evidence of any such surgery, during the October 1970 
VA examination, the veteran reported that he had undergone 
such surgery in service; this assertion was reiterated in the 
veteran's March 2000 NOD.  These assertions suggest the 
occurrence of an in-service "injury."  Significantly, 
moreover, reports of VA examinations in October 1970 and 
January 2000 include medical findings as to the presence of a 
left ring finger scar; such a scar could conceivably have 
resulted from in-service injury, as alleged.  Hence, the 
medical evidence and the veteran's assertions collectively 
establish that there is as least as likely as not a causal 
relationship between the veteran's current left ring finger 
scar and an incident of his military service.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Considering the evidence, as outlined above, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for service connection for a left ring 
finger scar, as a residual of in-service injury, are met.


ORDER

New and material evidence having been presented, reopening of 
the claim for service connection for residuals of a left hand 
injury involving the left ring finger is granted.  

Service connection for a left ring finger scar is granted. 


REMAND

As indicated above, the veteran has alleged injury to the 
left ringer finger during service (to include in connection 
with alleged in-service surgery to remove a cyst).  The 
Board's notes that, in addition to a left ring finger scar, 
the post-service medical record includes findings of 
degenerative changes involving the left ring finger.  
However, the record includes no medical evidence addressing 
the question of whether the veteran currently has residuals 
of in-service injury to the left hand, involving the ring 
finger, in addition to the left ring finger scar for which 
the Board has granted service connection.  Hence, the Board 
finds that a medical opinion would be helpful in resolving 
the question remaining on appeal.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Hence, the RO should arrange for the veteran to undergo 
appropriate examination to obtain the medical information 
needed to fairly adjudicate the claim.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  See 38 C.F.R. § 3.655 (2003).  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copy(ies) 
of any notice(s) of the date and time of the examination sent 
to the veteran by the pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCCA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo orthopedic examination 
of his left ring finger.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail, and 
clinically correlated to a specific 
diagnosis.  

Based on the examination and X-ray 
findings, the examiner should indicate 
whether the veteran currently suffers 
from left ring finger disability in 
addition to his service-connected scar, 
to specifically include degenerative 
arthritis.  For each additionally 
diagnosed left ring finger disability, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated during the veteran's active 
military service, to include in-service 
surgery to remove a cyst.  

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA have been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for residuals of left 
ring finger injury other than the 
service-connected scar in light of all 
pertinent evidence (to include all 
evidence added to the record since the RO 
last considered the petition to reopen 
the claim for service connection) and 
legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and clear reasons 
and bases for all determinations), and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purposes of this REMAND are to properly develop the 
record and to afford due process; it is not the Board's 
intent to imply whether the benefit requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


			
            SHANE A. DURKIN	ROBERT P. REGAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


	



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





Citation Nr: 0302886	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-10 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for injury to the left hand with fracture of the 
ring finger. 

(The issue of entitlement to service connection for residuals 
of injury to the index finger of the left hand will be 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  He has been represented throughout this appeal by the 
Virginia Department of Veterans Affairs.  

The issue of entitlement to service connection for injury to 
the left hand with fracture of the right finger was 
previously denied by Department of Veterans Affairs (VA) 
rating decision of December 1970.  The veteran was notified 
of that determination, and of his procedural and appellate 
rights, by VA letter dated December 14, 1970.  He did not 
appeal that determination within one year of the notification 
thereof; therefore, the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2002).  

The current appeal arises from a March 2000 rating action by 
the Roanoke, Virginia Regional Office (RO), which denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for injury to the left hand with fracture 
of the ring finger; and denied his claim for service 
connection for residuals of an injury to the left hand index 
finger.

In a rating action of May 2000, the RO denied the veteran's 
claim for service connection for retained bullet in the chest 
with residual numbness to the left arm and left middle 
finger.  A notice of disagreement with that determination was 
received in November 2000.  A statement of the case was 
issued in December 2000.  

However, the record contains no substantive appeal with 
respect to the issue of service connection for retained 
bullet in the chest with residual numbness to the left arm 
and left middle finger, and that issue has not been certified 
to the Board.  Therefore, that issue is not in appellate 
status, and will not be addressed by the Board at this time.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202 (2002).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a disability of the 
left index finger pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues. 


FINDINGS OF FACT

1.  By a rating action in December 1970, the RO denied the 
veteran's claim of entitlement to service connection for 
injury to the left hand with fracture of the ring finger; the 
veteran did not appeal that determination, and it became 
final.  

2.  Evidence submitted since that decision was not previously 
considered and is probative of the claim.

3.  The veteran does not have a current disability of the 
ring finger.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final December 1970 rating 
decision, is new and material; therefore, the claim for 
service connection for injury to the left hand with fracture 
of the ring finger is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001 & 2002).  

2.  A disability from injury to the left hand with fracture 
of the ring finger was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records reflect that the veteran was seen 
at a clinic in May 1966 for complaints of left arm pain with 
weather changes; it was noted that he had a tumor on the left 
ring finger at the old fracture site.  The veteran was next 
seen in June 1966 with complaints of pain in the left 
shoulder and upper back secondary to retained bullet from 
gunshot wound 2 1/2 years earlier.  He also complained of 
swelling of the middle phalanx, left ring finger secondary to 
an old fracture 15 years ago.  On examination, there was 
swelling of the middle phalanx, left ring finger, which had 
been present for 15 years.  There was no limitation of motion 
at the distal interphalangeal (DIP) or peripheral 
interphalangeal (PIP) joint, and no sensory deficit was 
noted.  

X-ray study of the left ring finger revealed diffuse swelling 
of soft tissues, increased density in mid-shaft, probably in 
the old fracture site.  No pertinent diagnosis was noted.  A 
separation examination conducted in April 1967 was negative 
for any disability of the left hand, including residuals of a 
left hand injury.  

On the occasion of a VA examination in October 1970, the 
veteran indicated that he had had an operation for tumor of 
the left ring finger in service.  Examination of the left 
hand revealed a scar on the medial surface of the 'right' 
ring finger, which was well healed.  There was about a 5-
degree lack of full extension of terminal joint; that finger 
made a normal fist.  The examiner noted that the loss of 
function was so slight as to be negligible.  X-ray study of 
the left hand was reported to be negative.  The pertinent 
diagnosis was scar, operation, left ring finger.  

A rating action of December 1970 denied service connection 
for injury to the left hand with fracture of the ring finger.  

Of record is a statement from Matthew Tatom, D.O, dated in 
December 1999, relating to conditions not currently at issue.  

The veteran was afforded a VA compensation examination in 
January 2000, at which time he testified that he had surgery 
for a tumor on the left ring finger; however, he had "no 
real problem now."  On examination, strength in the upper 
extremities was normal and equal.  The veteran was able to 
touch this thumb to all fingers and all fingers to the palm 
of the hand, bilaterally.  There was a scar on the left ring 
finger.  No pertinent diagnosis was reported pertaining to 
the left hand.  

Received in May 2000 was a private hospital report, which 
showed that the veteran was admitted to a hospital in March 
1964 after a bullet struck him over the left arm.  He did not 
complain of any pain except for slight discomfort upon deep 
breathing in the scapular area.  On examination, there was no 
limitation of motion of the fingers, wrists, elbows, or 
shoulders of the left side.  There was a small wound on the 
anterolateral aspect of the left arm.  The discharge 
diagnosis was gunshot wound of the left arm and chest wall.  


II.  Legal analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  

The provisions of 38 U.S.C.A. § 5103(a) provide that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  

The provisions of 38 U.S.C.A. § 5103(b)(1) provide that in 
the case of information or evidence that the claimant is 
notified under subsection (a) is to be provided by the 
claimant, if such information or evidence is not received by 
the Secretary within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 C.F.R. § 3.159(b)(1), (e).

The provisions of 38 U.S.C.A. § 5103A(a)(1) provide that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  The Secretary is not required to provide 
assistance to a claimant under this section if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Similar regulations are implemented at 38 C.F.R. § 3.159(c), 
(d).  

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 38 C.F.R. 
§ 3.159(c)(1-4), (d), (e);  See also 38 U.S.C.A. § 5103A(a-
d).  

Thirty-eight C.F.R. § 3.159 is revised in its entirety and 
now includes definitions such as what is considered to be 
competent lay and medical evidence and what is considered to 
be a substantially complete application.  38 C.F.R. 
§ 3.159(a)(1)-(3).  

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108 (West 1991); see 38 U.S.C.A. 
§ 5103A(f).  

The implementing regulations identify the categories of 
assistance that must be provided to an individual attempting 
to reopen a finally decided claim.  Such categories are 
obtaining existing service medical and other relevant, 
existing records, but the regulations provide that no VA 
examination must be obtained absent receipt of new and 
material evidence.  38 C.F.R. § 3.159(c).  The portion of 
what is to be codified at 38 C.F.R. § 3.159(c) pertaining to 
new and material claims is effective as to claims filed after 
August 29, 2001, and not effective retroactive to November 9, 
2000.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  

The Court has held that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The new regulations, except as discussed below, merely define 
terms and provide procedures for implementing the VCAA.  The 
regulations do not provide any rights other than those 
provided by the VCAA. 66 Fed. Reg. 45,629 (Aug. 29, 2001).  

VA complied with the notice requirements of the VCAA by means 
of a letter sent to the veteran November 2002.

The veteran has reported that he underwent surgery on the 
left ring finger during service.  Records of this treatment 
have not been secured.  However, these records could not 
serve to substantiate the reopened claim.  Even if it is 
conceded that he underwent such surgery in service, there is 
no evidence of a current disability.  Service medical records 
could not serve to show a current disability.

The record does not show that there are any available 
outstanding treatment records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).

Examinations are not required in the case of an attempt to 
reopen a finally disallowed claim.  38 C.F.R. 
3.159(c)(4)(iii).  Thus, an examination is not required with 
regard to the veteran's attempt to reopen his claim for 
service connection for injury to the left hand with fracture 
of the right ring finger.

An examination is not required with regard to the reopened 
claim because there is no competent diagnosis of current 
disability, or competent evidence of signs or symptoms of a 
current disability.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  In 
determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
"New" evidence is that which was not of record at the time of 
the last final disallowance ("on any basis"--merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  Evans v. Brown, 9 
Vet. App. 273, 283-285 (1996).  

This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Anglin v. West, 203 F.3d 1343, 1346 
(Fed. Cir. 2000) ("nothing in Hodge suggests that the 
understanding of 'newness' as embodied in the first prong of 
the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").  

For claims received prior to August 29, 2001, material 
evidence is defined as evidence which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998); 38 C.F.R. § 3.156(a) (2001).  

Although "not every piece of new evidence is 'material' . . . 
we are concerned . . . that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Therefore, in this case, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
a left hand injury with fracture of the ring finger, is that 
which has been submitted since the RO's previous final 
decision addressing that matter in December 1970.  

In making its decision, the RO determined that the fracture 
occurred prior to veteran's entry into military service, and 
there was no aggravation of the underlying condition during 
his period of active duty.  The evidence received since the 
RO's December 1970 decision regarding a service connection 
claim for injury of the left hand with fracture of the ring 
finger has been reported and discussed above.  

In his March 2000, notice of disagreement the veteran 
reported for the first time that he had undergone surgery on 
the left ring finger during service.  He is competent to 
report this treatment.  Such a history was not of record at 
the time of the December 1970 decision, and it is relevant to 
the question of whether there was aggravation of the pre-
existing disability in service.  Therefore the Board finds 
that new and material evidence has been received to reopen 
the claim.

III.  Merits

While the veteran has provided competent evidence of right 
ring finger treatment in service, the record is devoid of any 
evidence of a current right ring finger disability.

The veteran has not reported any current right ring finger 
symptoms, and there is no clinical evidence of treatment for 
a right ring finger disability.  The January 2000 examination 
report specifically shows that the veteran had no complaints 
referable to the right ring finger.  In order to establish 
service connection, it is essential that there be competent 
evidence of a current disability.  A showing of current 
disability means that there is evidence of the disability at 
the time of the current claim, as opposed to a showing of 
disability at some time in the past.  Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998).

Since there is no evidence of a current disability the claim 
for service connection must be denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for injury to the left hand with 
fracture of the ring finger is reopened.  

Service connection for injury to the left hand with fracture 
of the ring finger is denied.

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

